Citation Nr: 1205246	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased (compensable) disability rating for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut; which denied entitlement to an increased (compensable) rating for hemorrhoids.

In October 2009, the Veteran testified at a hearing over which a decision review officer of the RO presided.  In October 2010, he testified at a video conference hearing over which the undersigned presided.  A transcript of each hearing has been associated with his claims file.

In March 2010, the Veteran submitted a notice of disagreement as to a March 2010 decision involving the issues of the effective date of increased disability ratings for bursitis of the left and right retrocalcaneals.  However, in a March 2010 Report of Contact (VA Form 119), the Veteran was reported to have said that he did not desire to pursue an appeal of the issues.  The Veteran reiterated that he did not intend to appeal the effective dates during the October 2010 Board hearing.  As such, it is deemed that he has withdrawn the appeal with regard to the effective date issues.  See 38 C.F.R. § 20.204 (2011).

This matter was previously before the Board in May 2011 at which time it was remanded for additional development. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDING OF FACT

The service-connected hemorrhoids have been large with frequent recurrence; without evidence of secondary anemia or fissures.


CONCLUSIONS OF LAW

The criteria for a 10 percent disability rating for service-connected hemorrhoids have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.20, 4.114 Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For increased-compensation claims, VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

By letters dated in December 2007 and May 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence VA would attempt to obtain.  He was also provided the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

These letters also informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

At both hearings the issue was identified and clarified.  The sources of the Veteran's treatment were discussed in an effort to determine whether additional records were available, and had been overlooked.  The Veteran's testimony lead the Board to seek additional evidence through the May 2011 remand.  Accordingly, the requirements of the 38 C.F.R. § 3.103(c)(2) were complied with.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been provided adequate examinations.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  I

t is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. § 4.2 (2011).  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider whether there are any periods during the appeal period (the period beginning one year prior to the claim) when higher ratings are warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Service connection was awarded for hemorrhoids in a July 2002 rating decision.  An initial noncompensable disability rating was assigned effective July 25, 2002, the day following separation from active service.  

In December 2007, the Veteran submitted a claim for an increased disability rating for the service-connected hemorrhoids that was denied by the June 2008 rating action.

The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Following the issuance of the July 2002 rating decision, there was no evidence received within one year which relates to the service-connected hemorrhoids.  Thus, the current appeal arises from the June 2008 rating action.

The Veteran's hemorrhoids are rated under Diagnostic Code 7336.  38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this diagnostic code provision, hemorrhoids, external or internal, are assigned a noncompensable disability rating when mild or moderate.  A 10 percent disability rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  A 20 percent disability rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Evidence

VA outpatient treatment records dated from December 2006 to January 2008 show intermittent reports of treatment for hemorrhoids.  He was assessed with hemorrhoids and counseled about high fiber diet and the use of suppositories.

At a VA examination in December 2007 the Veteran reported weekly flares with bleeding, itching, painful and protruding hemorrhoids.  He would treat these with over-the-counter cream or suppositories.  The hemorrhoids were brought on by constipation, lifting, and intercourse.  

The examiner indicated that there was no anal itching, diarrhea, tenesmus, swelling, perianal discharge, or fecal incontinence.  There was no history of hospitalization or surgery, rectal prolapse, anal infections, proctitis, fistula, or neoplasm.  Physical examination revealed no hemorrhoids visualized, no evidence of bleeding, no fissures, and no signs of anemia.  The impression was frequent flares treated with topical medications with mild residual functional impairments.

VA outpatient treatment records dated from December 2007 to April 2009 show continued intermittent reports of treatment for hemorrhoids.  He was assessed with hemorrhoids and a high fiber diet was indicated.  It was also indicated that the Veteran would sometimes feel prolapse of the hemorrhoids when squatting.

In his March 2009 notice of disagreement, the Veteran described flare ups of the hemorrhoids with bleeding, itching, and pain. 

A VA outpatient treatment record dated July 20, 2009, shows that the Veteran was said to have large hemorrhoids, treated with a fiber diet, sitz bath, and hemorrhoidal cream.  He also indicated that he would sometimes feel prolapse of the hemorrhoids when squatting.

VA outpatient treatment records dated from August 2009 to March 2010 show continued treatment for symptoms associated with large bleeding hemorrhoids treated with a fiber diet, sitz bath, and hemorrhoidal cream.  The intermittent feeling of prolapse of the hemorrhoids when squatting was also indicated.

During his October 2009 RO hearing, the Veteran described increased symptoms associated with his hemorrhoids.  The hemorrhoids were said to be external, and that they would bleed and prolapsed.  He indicated that he would have flares about three or four times weekly.  He would treat them with hemorrhoidal cream and with sitz baths.  

A VA colonoscopy report dated in February 2010 shows that the Veteran was noted to have external skin tags, small hemorrhoids, not suitable for banding.

A VA examination report dated in March 2010 shows that the Veteran reported an increased frequency of episodes of flares of hemorrhoids brought on by straining or lifting.  He described bleeding, itching, painful and protruding hemorrhoids that would occur two to three times per week and last one day.  

He denied diarrhea, tenesmus, and perianal discharge.  He would be treated with stool softener, a high fiber diet, and hemorrhoidal cream.  There was no history of hospitalization or surgery, anal infections, proctitis, fistula, or neoplasm.  The effects on his occupation were described as aggravation when lifting things, but that he would remain at work as an aircraft mechanic.  

Physical examination revealed no evidence of fecal leakage, fissures, or anemia.  Rectal and anal lumen was of normal size, and sphincter tone was normal.  No hemorrhoids were visualized, and there was no evidence of bleeding.  The February 2010 colonoscopy report showing external skin tags and small hemorrhoids was referenced.  The impression was frequent flares treated with topical medications, daily stool softeners, and fiber; with very mild residual functional impairments.

During his October 2010 Board hearing, the Veteran reiterated that he was experiencing progressively worse external hemorrhoids manifested by bleeding.  He reported symptoms three to five times weekly.  He would treat them with hemorrhoidal cream and suppositories.

A VA examination report dated in June 2011 shows that the Veteran reported continued symptoms associated with his hemorrhoids manifested by anal itching, burning, tenesmus, swelling, painful bowel movements, and rectal bleeding.  There was a history of occasional, mild, fecal leakage.  He indicated that this occurred a minimum of 3 times per week.  

Physical examination revealed no present hemorrhoids, anal or rectal stricture, anorectal fistula, sphincter impairment, or rectal prolapse.  Hemorrhoidal tags and internal hemorrhoids were noted upon palpitation.  The diagnosis was hemorrhoids.  The examiner added that the condition presented no significant effects on his usual occupation or activities of daily living.

This record provides evidence of large hemorrhoids manifested by persistent bleeding, anal itching, burning, tenesmus, swelling, painful bowel movements, and fecal leakage.  In light of the large hemorrhoids evidencing frequent recurrences, the Board finds that evidence suggests that the Veteran's disability most closely approximates the rating criteria for a 10 percent disability rating under Diagnostic Code 7336.  However, as the evidence of record does not suggest that the hemorrhoids are manifested by frequent bleeding accompanied by secondary anemia or with anal fissures; a disability rating in excess of 10 percent is not warranted.  Therefore, for the period beginning July 20, 2009, resolving all reasonable doubt in the Veteran's favor, a 10 percent disability rating is warranted.

The Board has examined other potentially applicable diagnostic code provisions to determine if an even higher disability rating is possible for the hemorrhoids.  There is no competent evidence of a stricture of rectum or anus, thus, Diagnostic Codes 7333 is not for application.  While there is evidence of mild fecal leakage, there is no evidence of occasional involuntary bowel movements so as to warrant the next higher 30 percent disability rating under Diagnostic Code 7332 which provides the rating criteria for impairment of sphincter control.  Similarly, while the Veteran reported feeling prolapse of the hemorrhoids when squatting, there is no evidence of moderate, persistent, or frequently recurring rectal prolapse so as to warrant a 30 percent disability rating under Diagnostic Code 7334.  VA examination reports of record all indicated that there was no evidence of rectal fissure, thus, rating the disability under Diagnostic Code 7335, fistula in ano, would not be appropriate.  Thus, Diagnostic Codes 7332, 7333, 7334, 7335 are not for application as they would not provide for a disability rating greater than 10 percent.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that there was no period when a higher staged disability rating was warranted.  38 C.F.R. § 4.7; see Hart v. Mansfield, 21 Vet. App. at 505.  

Resolving reasonable doubt in the Veteran's favor, a 10 percent disability rating, and no higher, is warranted for the service-connected hemorrhoids.

Extra-schedular Consideration

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The manifestations of the Veteran's hemorrhoids are contemplated by the applicable rating criteria.  The Veteran's disability has been manifested by large irreducible and bleeding hemorrhoids, which are symptoms specifically listed in the rating criteria.  In view of the adequacy of the rating criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence indicates that the Veteran continues to be gainfully employed.  He has not claimed that his service connected disability has prevented him from maintaining or obtaining gainful employment, and there is no other evidence to this effect.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

An increased, 10 percent disability rating, for hemorrhoids is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


